OPINION — AG — QUESTION: "THIS OFFICE HAS BEEN ASKED BY THE SECRETARY OF THE ELECTION BOARD AS TO HOW YOUNG PEOPLE HAVE JUST REACHED THE AGE OF MAJORITY CAN BE REGISTERED TO VOTE WHERE THEY ARE TEMPORARILY ABSENT AND WILL BE ABSENT UNTIL AFTER THE ELECTION. A SPECIFIC INSTANCE IS A YOUNG COUPLE TEMPORARILY LIVING IN MISSOURI ON ACCOUNT OF BEING IN MILITARY SERVICE AND WILL NOT BE BACK IN BLAINE COUNTY, OKLAHOMA, WHERE THEY CAN BE REGISTERED AND DESIRE TO BE REGISTERED IN SAID COUNTY?", ANSWER: A YOUNG PERSON, AS MENTIONED BY YOU, WHO IS "QUALIFIED ELECTOR" WITHIN THE MEANING OF ARTICLE III, SECTION 1, AS AMENDED, EVEN THOUGH NOT REGISTERED, WHO FOLLOWS THE PROCEDURE SET FORTH IN 26 O.S. 1961 345.1 [26-345.1], WILL BE ENTITLED TO VOTE AT ENSUING ELECTIONS SUCH AS ARE REFERRED TO IN SAID SECTION. CITE: 26 O.S. 1961 101 [26-101](D) (FRED HANSEN)